Citation Nr: 1101431	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the Veteran is competent for the purpose of direct 
receipt of Department of Veterans Affairs (VA) compensation 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1973 to November 1974.  

This appeal arises from an October 2008 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In September 2010, the Veteran testified during a Board hearing 
at the RO before the undersigned Veterans Law Judge; a transcript 
of that hearing is of record.  He also testified at a formal 
hearing before RO personnel.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran, through a fiduciary (his sister), receives VA 
monthly service connected compensation for undifferentiated 
schizophrenia at the 100 percent rate.  At the September 2010 
hearing his representative argued that the Veteran should be 
given the opportunity to undergo a trial period of "supervised 
direct payment" of his VA benefits whereby he would receive his 
monthly VA benefit check directly with continuing supervision 
from the VA.  See 38 C.F.R. § 13.56(a).  Then, if he is able to 
competently manage his benefits during this trial period, he 
would be able to receive his VA benefit checks independently, 
without supervision and without a fiduciary.  

The Board notes that there is conflicting medical evidence of 
record as to whether the Veteran has sufficient competence to 
manage a supervised direct payment arrangement.  During a 
December 2009 VA psychiatric examination a VA psychiatrist 
specifically opined that the Veteran was incompetent to manage 
his own funds and in an earlier January 2009 VA psychological 
evaluation, a VA psychologist made a similar finding.  
Additionally, the definitive nature of these opinions tends to 
indicate that the Veteran would also not be able to manage a 
supervised direct pay trial arrangement.  

On the other hand, in an August 2010 letter, a private 
psychologist found that the Veteran was certainly motivated to 
manage his own affairs and demonstrated some of the skills 
requisite to do so.  Therefore, he recommended that the Veteran 
be given a further opportunity to demonstrate his competency by 
managing his own finances on a trial basis with monitoring.  
Similarly, in a September 2010 letter, a private psychiatrist 
noted that the Veteran was initially seen in May 2010 for an 
evaluation regarding his competency to manage his VA benefits on 
his own.  The psychiatrist, Dr. Kang, found that based on the 
Veteran's current mental status and resolution of his symptoms, 
the Veteran could be given an opportunity to manage his funds on 
his own, on a trial basis with periodic review and contingent 
upon continued follow-up treatment on a regular basis.  Given the 
above conflicting evidence, the Board finds that further 
development, to include a new VA psychiatric examination 
addressing the Veteran's competency to manage his VA benefits 
independently or participate in a trial of "supervised direct 
payment" is necessary prior to final adjudication of his claim.  

The Board also notes that while it is certainly clear from the 
record that the Veteran is motivated to manage his own finances, 
it is unclear whether he has been receiving regular, ongoing 
mental health treatment for his psychiatric disability.   
Notably, the most recent VA mental treatment record in the claims 
file is from December 2008 and indicates that the Veteran was not 
sure if he wanted to continue seeing a VA psychiatrist, Dr. Lall, 
as he felt that the psychiatrist was not helping him establish 
his competency to manage his own funds.  Also, during the 
September 2010 Board hearing the Veteran was somewhat unclear 
about whether he was actually receiving continued mental health 
treatment, indicating that he had seen Dr. Kang on three 
occasions but was not sure when he was going to see him next.  
Thus, as Dr. Kang, in particular, found that a supervised direct 
pay trial should be made contingent on the Veteran receiving 
continued follow-up treatment, on remand, prior to affording the 
Veteran with a new VA examination, the RO should obtain any 
available mental health treatment records pertaining to the 
Veteran from December 2008 to the present to attempt to determine 
whether the Veteran actually has been receiving continued mental 
health follow-up treatment on a regular basis.    

Additionally, the Board notes that the RO most recently conducted 
a field examination in October 2007 regarding whether the Veteran 
still needed a fiduciary to manage his finances.  At that time, 
the field examiner concluded that a fiduciary was still needed 
for this purpose and recommended that the Veteran's sister 
continue to serve as the fiduciary.   The field examiner's report 
also indicates that a follow-up field examination would likely be 
conducted in October 2010.  As the results of such a field 
examination would be pertinent to the Veteran's claim, if the 
field examination has been conducted, the field examiner's report 
should be associated with the claims file prior to affording the 
Veteran with a new VA psychiatric examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify 
all sources of mental health treatment or 
evaluation he has received since November 
2008 and should secure copies of complete 
records of the treatment or evaluation from 
all sources appropriately identified.  If 
appellant's assistance is needed to obtain 
records, it should be requested as indicated.  
To the extent that there is an attempt to 
obtain records, if unsuccessful, there should 
be documentation in the claims folder of the 
attempts.

2.  If the follow up field examination 
(originally scheduled for October 2010) 
regarding whether the Veteran continues to 
need a fiduciary to manage his VA benefits 
has been completed, the Field Examiner's 
report should be associated with the claims 
file.  

3.  If, and only if, the above assembled 
evidence does not affirmatively establish 
that the Veteran is: 1) competent to manage 
his VA benefit payments independently or 2) 
competent to undergo a trial period of 
"supervised direct payment" of his VA 
benefits pursuant to 38 C.F.R. § 13.56(a), 
the RO should schedule the Veteran for a VA 
psychiatric examination to address the 
Veteran's competency to manage his VA benefit 
payments.  The examiner should review the 
claims file (to include the prior January 
2008 and December 2009 VA examination 
reports, the August 2010 private 
psychologist's letter, the September 2010 
private psychiatrist's letter, any pertinent 
field examination reports, any recent mental 
health treatment records and any other 
evidence pertinent to the Veteran's ability 
to manage his own VA benefit payments).  Any 
indicated tests should be accomplished and 
all clinical findings should be reported in 
detail.  

The examiner should then provide opinion as 
to whether the Veteran is competent to manage 
his monthly VA benefit payments independently 
and, if not, whether he has sufficient 
competence to attempt, on a trial basis, to 
manage his finances pursuant to a supervised 
direct payment arrangement whereby he would 
receive his monthly VA benefit check directly 
but would also receive continuing financial 
supervision from the VA pursuant to 38 C.F.R. 
§ 13.56(a).  The examiner should provide a 
rationale for all opinions given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


